Case 4:20-cv-00020-TTC-RSB Document 20 Filed 08/13/20 Page 1 of 5 Pageid#: 77




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    DANVILLE DIVISION

   ELIZABETH JONES, as Administrator                    )
   of the Estate of Juan Markee Jones,                  )
   Deceased                                             )
                                                        )
                  Plaintiff,                            )
                                                        )       Civil Action No. 4:20-cv-00020
   v.                                                   )
                                                        )
   THE CITY OF DANVILLE,                                )
   Officers Christopher S. Simpkins and                 )
   David J. Branch, in their                            )
   official and individual capacities,                  )
                                                        )
                  Defendants.                           )


                                  AGREED PROTECTIVE ORDER

          WHEREAS, during the course of this action, the parties hereto may obtain or may have

   obtained, discovery of information which the party from whom discovery is sought considers to be

   confidential information, it is hereby ORDERED:

          1.      For the purpose of this Order, "CONFIDENTIAL INFORMATION" shall mean

   all material or information (in whatever form stored) which the producing party in good faith

   considers to contain, confidential information, whether embodied in documents, electronically

   stored information, or audio, video, photographs or things, or the deposition testimony of

   individuals, and which has been so designated by the producing party in the manner set forth

   hereafter. "CONFIDENTIAL INFORMATION" contained in physical objects or documents or

   videos or photographs or electronically stored information, including any transcripts, exhibits or

   discovery responses shall be designated by stamping or affixing thereto the legend

   "CONFIDENTIAL". "CONFIDENTIAL INFORMATION" contained in photographs, videos,



                                                    1
Case 4:20-cv-00020-TTC-RSB Document 20 Filed 08/13/20 Page 2 of 5 Pageid#: 78




   audios or such recorded forms shall be designated by affixing thereto, or otherwise labeling the

   item(s) with the legend "Confidential". Any information contained in any documents or

   electronically stored information, or copies thereof, or objects or videos or audio recordings or

   photographs so designated shall be handled in accordance with this Order.

             It is further understood by the parties that documentation or information produced in this

   case (in whatever form such information is stored) which contains an individual ' s (whether a

   party or not) personal identifying information such as birth date, Social Security number,

   residence address, telephone number and/or email address or work schedule shall be considered

   "CONFIDENTIAL INFORMATION'' and shall have such information redacted prior to the

   filing of said documentation or information.

             2. For the purpose of this Order "qualified recipient" shall mean:

                (a) the parties and any attorney employed or retained by the receiving party and

   assisting in connection with this action;

                (b) a member of the paralegal, legal secretary, or legal clerical staff employed or

   retained by the attorneys of record for the receiving party and assisting in connection with this

   action;

                (c) any independent consultant or outside expert retained or employed by the

   receiving party and his attorneys and assisting in connection with this action. Before

   " CONFIDENTIAL INFORMATION" is disclosed to any qualified recipient pursuant to this

   Section 2(c), the recipient shall be provided with a copy of this Order, be advised that the Order

   governs the use of all " CONFIDENTIAL INFORMATION", and shall agree in writing, a copy

   of which is to be retained by counsel, to abide by the terms of this Order.

                (d) Members of the Plaintifrs family shall not be deemed "qualified recipients"



                                                      2
Case 4:20-cv-00020-TTC-RSB Document 20 Filed 08/13/20 Page 3 of 5 Pageid#: 79




   absent prior written agreement of the Defendant in this case.

           3.     "CONFIDENTIAL INFORMATION'' shall be held in confidence by each

   qualified recipient to whom it is disclosed, shall be used only for the purposes of this action, and

   shall not be disclosed to any person, other than the trial judge and jury, who is not a qualified

   recipient, except as hereinafter provided, except as hereinafter provided. All produced

   "CONFIDENTIAL INFORMATION" shall be carefully maintained so as to preclude access by

   any representative of the receiving party who is not a qualified recipient.

          4.      Nothing in this Order shall prohibit the transmission or communication of

   "CONFIDENTIAL INFORMATION" between or among qualified recipients by hand delivery,

   face to face conference, or;

                  (a)     In sealed envelopes or containers via the mails or an established freight,

   delivery or messenger service; or

                  (b)     By telephone, email, facsimile or other electronic transmission system; if

   under the circumstances, there is no reasonable likelihood that the transmission will be

   intercepted or misused by any person who is not a qualified recipient.

          5.      Upon final termination of this action, all information and other documents

   designated "CONFIDENTIAL", including any summaries or copies thereof, shall be returned to

   the party providing such information or destroyed by the qualified recipient.

          6.      Nothing contained in this order shall be construed to prejudice either party's right

   to use in -open Court any document or ESI or audio or video or photograph or thing designated

   herein as "CONFIDENTIAL".· Furthermore, nothing contained in this Order, nor any action

   taken in compliance therewith, shall operate as an admission by either party that any particular

   such document or ESI or audio or video or photo or thing is, or is not, admissible in evidence in



                                                     3
Case 4:20-cv-00020-TTC-RSB Document 20 Filed 08/13/20 Page 4 of 5 Pageid#: 80




   this action.

           7.     Any deposition taken in this action in which any information or document or

   other 'CONFIDENTIAL INFORMATION" identified above designated "CONFIDENTIAL" is

   or may be disclosed shall be attended only by the deponent and by qualified recipients and

   appropriate court or deposition reporters. All information disclosed in any transcripts made of

   such depositions shall be treated in accordance with the restrictions set forth in this Order. The

   deponent, if not a qualified recipient as described in Paragraph 2, prior to the commencement of

   his or her deposition, shall be given a copy of this Order and shall -agree on the record to abide by

   its terms.

           8.     This order does not automatically seal court records in this case or apply to the

   disclosure of confidential discovery material at trial.

           9.     Maintenance of the confidential status of any information or document shall be

   subject to further order of this Court, and nothing herein shall preclude any party from applying

   to the Court for any modification of this Order as may be appropriate, or from challenging the

   designation of any document as "CONFIDENTIAL".

           The Clerk shall send attested copies of this Protective Order to counsel of record.




                                                     4
Case 4:20-cv-00020-TTC-RSB Document 20 Filed 08/13/20 Page 5 of 5 Pageid#: 81




   AGREED:


   Isl Thomas N Sweeney
   Thomas N. Sweeney, Esq. (VSB No. 94276)
   MESSA & ASSOCIATES, P.C.
   123 S. 22nd Street
   Philadelphia, PA 19103
   (215) 568-3500 Telephone
   (215) 568-3501 Facsimile
   tsweeney@messalaw.com
   Counsel/or Plaintiff


  Isl J aines A.L. Daniel
  James A. L. Daniel, Esq. (VSB No. 03881)
  Martha White Medley, Esq. (VSB No. 21171)
  Michael A. Nicholas, Esq. (VSB No. 80749)
  DANIEL, MEDLEY & KIRBY, P.C.
  110 North Union Street
  P. O. Box 720
  Danville, VA 24543-0720
  (434) 792-391 1 Telephone
  (434) 793-5724 Facsimile
  jdaniel@dmklawfinn.com
  mmedley@dmklawfirm.com
  mnicholas@dmklawfirm.com
  Counsel/or Defendants




                                              5
